Exhibit Fruta del Norte Project Ecuador NI 43-101 Technical Report Prepared for: Kinross Gold Corporation Prepared by: Robert D. Henderson, P. Eng. Effective Date: 31 December 2009 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report C o n t e n t s SUMMARY 1-1 Project Setting, Location, and Access 1-1 Mineral Tenure 1-1 Surface and Water Rights 1-2 Permits 1-2 Environment 1-2 Geology and Mineralization 1-3 History and Exploration 1-4 Exploration Potential 1-5 Drilling 1-5 Sample Preparation and Analysis 1-6 Data Verification 1-7 Metallurgical Testwork 1-7 Mineral Resource Estimate 1-9 Recommendations 1-9 INTRODUCTION 2-1 Qualified Persons 2-1 Information Sources 2-1 Effective Dates 2-2 Previous Technical Reports 2-2 Technical Report Sections and Required Items under NI 43-101 2-3 RELIANCE ON OTHER EXPERTS 3-1 PROPERTY DESCRIPTION AND LOCATION 4-1 Location 4-1 Tenure History 4-1 Property, Permitting, and Title in Ecuador 4-3 4.3.1Mineral Tenure 4-3 4.3.2Surface Rights 4-4 4.3.3Water Rights 4-4 4.3.4Royalties 4-5 4.3.5Environmental 4-5 Project Mineral Tenure 4-5 Project Surface Rights 4-8 Project Water Rights 4-9 Project Royalties 4-9 Permits 4-9 Environmental 4-10 4.9.1Current Status 4-10 4.9.2Project Development 4-11 4.9.3Stakeholder Consultation 4-13 Comment on Section 4 4-13 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 5-15 Page i Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Accessibility 5-15 Climate 5-15 Local Resources and Infrastructure 5-16 Physiography 5-17 Comment on Section 5 5-17 HISTORY 6-1 Pre-Aurelian Work Programs 6-1 Aurelian Work Programs 6-3 Kinross Work Programs 6-4 GEOLOGICAL SETTING 7-1 Regional Geology 7-1 Project Geology 7-3 7.2.1Lithologies 7-5 7.2.2Structure 7-6 Fruta del Norte Deposit 7-7 7.3.1Lithologies 7-7 7.3.2Structure 7-11 7.3.3Alteration 7-12 7.3.4Mineralization 7-13 Prospects 7-15 7.4.1Bonza–Las Peñas 7-17 7.4.2Ubewdy 7-17 7.4.3Fruta del Norte Extensions 7-18 7.4.4Aguas Mesas Norte and Sur 7-18 7.4.5Papaya 7-18 7.4.6Tranca–Loma Porphyry 7-19 7.4.7Puente–Princesa 7-19 7.4.8Barbasco 7-19 Comment on Section 7 7-20 DEPOSIT TYPES 8-1 MINERALIZATION 9-1 Comment on Section 9 9-1 EXPLORATION 10-1 Grids and Surveys 10-1 Geological and Structural Mapping 10-2 Geochemistry 10-2 Geophysics 10-4 Ground Geophysics 10-4 10.4.2Airborne Geophysics 10-4 Drilling 10-5 Bulk Density 10-5 Petrology, Mineralogy and Other Research Studies 10-5 Exploration Potential 10-5 Comment on Section 10 10-7 DRILLING 11-1 Drilling Methods and Equipment 11-1 11.1.1Climax Drill Programs 11-1 Page ii Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 11.1.2Aurelian Drill Programs 11-3 Logging Procedures 11-4 Collar Surveys 11-4 Downhole Surveys 11-5 Recovery 11-6 Deposit Drilling 11-6 Geotechnical Drilling 11-7 2010Exploration and Infill Drill Program 11-7 Comment on Section 11 11-9 SAMPLING METHOD AND APPROACH 12-1 Geochemical Sampling 12-1 Trench Sampling 12-1 Core Sampling 12-2 Bulk Density Determinations 12-4 Comment on Section 12 12-6 SAMPLE PREPARATION, ANALYSES, AND SECURITY 13-1 Analytical Laboratories 13-1 Sample Preparation and Analysis –Geochemical Samples 13-1 Sample Preparation –Core 13-2 13.3.1Climax 13-2 13.3.2Aurelian 13-2 Sample Analysis 13-3 13.4.1Climax 13-3 Aurelian 13-3 Quality Assurance and Quality Control 13-5 Blanks 13-5 Duplicates 13-6 Certified Reference Materials 13-7 Check Assays 13-8 Umpire Laboratory Checks 13-8 Screen Metallic Fire Assaying Checks 13-8 Databases 13-9 Sample Storage 13-10 Sample Security 13-11 Comment on Section 13 13-11 DATA VERIFICATION 14-1 Laboratory Checks 14-1 Verification in Support of Technical Reports 14-1 Barron, 2002 14-1 Stewart, 2003 14-1 Micon, 2005 (Hennessey and Puritch, 2005) 14-2 Micon, 2007 (Hennessey and Stewart, 2007) 14-4 Micon, 2008 (Hennessey et al., 2008) 14-5 Verification in Support of 2009 Technical Report 14-6 14.3.1 Twin Hole 14-6 Scissor Hole 14-6 Quarter Core Check Samples 14-7 Review of Analytical Results for Silver, Generated by ICP Methods 14-7 Page iii Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 14.3.5 Data Validation 14-7 Downhole Survey Instrument QA/QC Checks 14-8 Comment on Section 14 14-8 ADJACENT PROPERTIES 15-1 MINERAL PROCESSING AND METALLURGICAL TESTING 16-1 Metallurgical Testwork 2006–2007 16-1 Metallurgical Testwork 2008–2009 16-2 Sample Characterization 16-2 Mineralogy 16-3 Grinding Studies 16-4 Gravity Recovery 16-4 Oxidation Testing 16-5 Concentrate Bio-Oxidation 16-6 Cyanide Destruction Studies 16-6 Thickening and Filtration Testing 16-7 Tailings Characterization Testing 16-7 Whole Ore POX Optimization Studies 16-7 Trade-off Studies 16-8 Comment on Section 16 16-8 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 17-1 Database 17-1 Block Models 17-1 Geological Interpretation 17-1 Composites 17-3 Exploratory Data Analysis 17-3 Grade Capping 17-3 Variography 17-4 Grade Estimation 17-4 Model Validation 17-5 Mineral Resource Confidence Classification 17-5 Cut-off Grades Used to Constrain Mineral Resources 17-5 Assessment of Reasonable Prospects for Economic Extraction 17-6 Mineral Resource Statement 17-7 Comment on Section 17 17-7 ADDITIONAL REQUIREMENTS FOR TECHNICAL REPORT ON DEVELOPMENT PROPERTIES AND PRODUCTION PROPERTIES 18-1 OTHER RELEVANT DATA AND INFORMATION 19-2 INTERPRETATION AND CONCLUSIONS 20-1 RECOMMENDATIONS 21-1 REFERENCES 22-1 DATE AND SIGNATURE PAGE 23-1 Page iv Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report T a b l e s Table 1-1: Gold and Silver Mineral Resource Table, Effective Date 31 December 2009 1-9 Table 2-1: Contents Page Headings in Relation to NI 43-101 Prescribed Items—Contents 2-4 Table 4-1: Mineral Tenure Summary Table 4-6 Table 7-1: Summary Stratigraphy of Fruta del Norte Deposit 7-7 Table 7-2: Mineral Zones Used in Geological Modelling 7-14 Table 10-1: Summary, Geochemical Sampling 10-3 Table 11-1: Drilling Campaigns 11-1 Table 11-2: Summary Drill Hole Intercept Table 11-9 Table 12-1: Density Data Summary 12-6 Table 13-1: QA/QC Sample Submission Summary 13-6 Table 13-2: Work Order Summary, Check Assays 13-9 Table 14-1: Quarter Core Check Analysis Results 14-8 Table 17-1: Cut-off Grades Estimate Summary 17-6 Table 17-2: Gold and Silver Mineral Resource Table, Effective Date 31 December 2009 17-7 F i g u r e s Figure 4-1: Project Location and Tenure Map 4-2 Figure 7-1: Regional Geology Map 7-2 Figure 7-2: Project Geology Map 7-4 Figure 7-3: Geological Map, Fruta del Norte Area 7-8 Figure 7-4: Cross-Section 9583600 mN 7-9 Figure 7-5: Exploration Target Plan, Fruta Del Norte Area 7-16 Figure 10-1: Exploration Potential Map 10-6 Figure 11-1: Drill Hole Location Plan 11-2 Figure 11-2: Drill Section, Fruta Del Norte, Section 9583200 N. 11-8 Figure 17-1: Mineralization Domains 17-2 Page v Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 1.0 SUMMARY Kinross Gold Corporation (Kinross) has prepared a Technical Report (the Technical Report) for the wholly-owned Fruta del Norte epithermal gold–silver deposit, which is part of the Cordillera del Condor Project (the Project), primarily located in Zamora–Chinchipe Province, Ecuador, South America. Kinross will be using this Technical Report in support of disclosure and filing requirements with the Canadian Securities Regulators.The Technical Report has an effective date of 31 December 2009, the date of the Mineral Resource estimate. 1.1 Project Setting, Location, and Access The Cordillera del Condor Project, which incorporates the Fruta del Norte deposit, is primarily located in the Cordillera del Condor region of Zamora–Chinchipe province, southeastern Ecuador.Some concessions extend into the adjacent province of Morona–Santiago. The major Ecuadorian city of Loja is situated about 195 road kilometres west–southwest of the Project.The closest community to the deposit is the small village of San Antonio. As a result of its location near the equator and moderate elevation of 1,400 masl, daily average temperatures are fairly constant at about 16°C.Annual precipitation in the region is approximately 3,000 mm.Kinross expects that any future mining activity will be conducted year round. Access to the Project is by road, which is paved from Loja to the small town of Los Encuentros, and thence gravel to the Project site. Exploitation of the deposit will require building a greenfields project with attendant infrastructure. 1.2 Mineral Tenure The Condor project consists of 39 mining concessions which cover approximately 95,000 hectares.The majority of the concessions form a large contiguous block that extends from the Rio Nangaritza eastward to the international border with Peru.Concessions are registered in the name of Compañia Aurelian Ecuador S.A., a wholly-owned subsidiary of Kinross. Page 1-1 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report All of the current concession titles will be replaced in accordance with the Sixth Transitional Provision of the new Mining Regulations.These substitutions must take place within a period of 120 working, calculated from the date the Regulations were published in the Official Gazette (16 November, In Ecuador mining concessions are “map-staked” and boundaries are defined by UTM coordinates.No field staking, blazing of lines, erection of posts or surveying are required. The appropriate patent fees have been paid, and the concessions are in good standing. 1.3 Surface and Water Rights Kinross has commenced the process of acquiring sufficient surface rights to support Project development and access.At the Technical Report effective date, approximately 80% of the required surface rights had been obtained. The Loja branch of the National Water Secretary’s Office has granted Kinross the right to use water from an unnamed ravine, located in the La Zarza concession for exploration purposes. 1.4 Permits Project development activities to date have been performed under the appropriate permits and regulations. A list of the permits that will be required for Project development will be prepared as part of feasibility-level studies.In addition to a socio-environmental impact study (EIS), key permits will include water rights, archaeological clearances, environmental licence, wood-felling permit, and a power generation permit. 1.5 Environment Current environmental liabilities are restricted to the exploration camp, and to grids, roads, and drill pads established to support exploration activity.There is an expectation that environmental contamination will be associated with sites where artisan miners have been active. Page 1-2 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report As of the effective date of this Technical Report, environmental licensing of a mining project could be carried out through one of two mechanisms: through the successful presentation to the Ministry of the Environment (MOE) of a project socio-environmental impact study (EIS), when the project does not already have an approved EIS, and through an environmental audit, when the project has an approved EIS.In both cases, the EIS or environmental audit must be prepared and executed based on terms of reference (ToR) issued and approved by the MOE. 1.6 Geology and Mineralization The Cordillera del Cóndor region consists of sub-Andean deformed and metamorphosed Palaeozoic and Mesozoic sedimentary and Mesozoic arc-related lithologies that formed between the eastern flank of the Cordillera Real, and west of the flat-lying strata of the Amazon basin.Intruding the sub-Andean rocks is the Zamora composite I-type batholith, which has associated contemporaneous andesitic volcanism.Pre-Andean arc sedimentary and volcanic belts flank, and locally occur within, the batholith.Jurassic rifting during arc formation is suggested by volcanic- and sediment-filled grabens and half-grabens preserved in the batholith.Subsequent marine transgression is indicated by overlying Early to Mid Cretaceous mudstone and limestone.Mineralization within the region is spatially associated with the Zamora Batholith, and includes skarn, porphyry and epithermal mineralization styles. The Fruta del Norte intermediate-sulphidation epithermal deposit is hosted by Misahuallí Formation andesites and feldspar porphyry intrusions with the top of the system extending into the base of overlying Suárez Formation sediments.The deposit formed between strands of the Las Peñas Fault Zone, a regionally-important strike-slip fault, oriented north–south, and with a strike extent of at least 80 km which controlled development of the Suárez pull-apart basin, which in turn controls the deposit location.Fault strands include the West, East and Central faults. Gold and silver mineralized zones typically display intense multiphase quartz–sulfide ± carbonate stockwork veining and brecciation over broad widths (100–150 m wide in the coherent central and northern parts of the system where the gold grades are highest).The mineralized envelope extends up to 350 m vertically (but is essentially open at depth) and has a strike length of 1.3 km from north to south.At depth and to the south, the system becomes increasingly silver-rich relative to gold, with silver:gold ratios climbing to 10.Higher silver values are also associated with increases in lead and zinc tenor.The mineralized envelope that encompasses the Fruta del Norte deposit encloses four geochemically, texturally and mineralogically-distinct zones labelled FDN-1 to FDN-4. The bulk of the gold is microscopic and associated with quartz, carbonates, and sulphides.Much of the gold is “free milling” but the mineralization is moderately refractory with approximately 40% of the gold locked in sulphides.Coarse visible gold is common. Page 1-3 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 1.7 History and Exploration Artisan miners have exploited of a number of areas in the Project area using bedrock and alluvial methods; gold production is unknown.No commercial production has occurred from the Project area. Initial exploration on the Project in the period 1986–2005, prior to discovery of the Fruta del Norte deposit, comprised generation of a topographic base map, geological mapping, stream sediment and rock chip sampling, regional and infill soil sampling, geophysical surveying, test pits, adit and trench sampling, and core drilling.Work was primarily conducted over the Ubewdy (Ubewdy North), Bonza (Las Peñas), Princesa (Jardin del Condor), Rio Negra and Tranca Loma prospects, where anomalous precious and base metal anomalies were defined in areas that displayed features such as quartz veins with pyrite and local silicification and brecciation or clay–silica–pyrite alteration.Companies involved in this exploration program included Minerales del Ecuador S.A. (Minerosa), Minera Climax del Ecuador (Climax) and Amlatminas S.A. (Amlatminas). Aurelian Resources Inc. (Aurelian), now a wholly-owned subsidiary of Kinross, initially conducted outcrop examination, gridding, geological mapping, regional geochemical stream sediment sampling, rock chip, channel and grab sampling of outcrop, artisanal workings and trenches, a magnetometer and IP geophysical survey, and core drilling of prospects that either were known previously through Climax’s work before 1999, or were discovered by artisanal miners in the period 1999 to 2002. In 2006, re-interpretation of the regional structural setting led to the discovery drill hole at Fruta del Norte.Between 2006 and 2008, the exploration programs at Fruta del Norte comprised core drilling, geological modelling and genesis studies, metallurgical testwork, initial geotechnical investigation, and, in 2007, a Mineral Resource estimate. On May 6, 2008, the Ecuadorian Government announced a moratorium on mining and exploration activity, pending development of a new mining code.Kinross acquired Aurelian in the latter part of the year.New mining regulations were passed in November 2009, and Kinross operations in Ecuador were permitted to restart. From 2008 to 2009, during the moratorium, Kinross undertook desktop studies to support a pre-feasibility study.Kinross also submitted core samples from 58 drill holes that had been completed prior to the imposition of the moratorium, but which had not been analyzed or incorporated into the Project database at the time of the 2007 Mineral Resource estimate. Page 1-4 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Kinross awarded Hatch Ltd. a contract for a pre-feasibility study on the Fruta del Norte deposit in June, 2009. Activities to support the pre-feasibility study are ongoing, and include collection, collation and review of items such as geotechnical and hydrological data, environmental and archaeological base line studies, process, tailings, and waste design alternatives, mine design alternatives; establishment of infrastructure, transportation and access requirements; review of the recently promulgated Ecuadorian constitution and Mining Act; considerations of the operating and taxation regimes likely for precious metals mines in Ecuador; and community liaison activities. 1.8 Exploration Potential There is good potential for the currently-known mineral resources of the Project to be extended through successful exploration drilling, discovery of new mineralisation, and potentially conversion of Mineral Resources to Mineral Reserves. Exploration programs to date have located a number of epithermal and porphyry-style targets and prospects which will be the focus of continued regional exploration.Kinross has exploration and drill programs planned for 2010 to assess these targets.Subsequent to being granted authorization to recommence Project work in November 2009, an 8,000 m drill program in support of metallurgical studies is underway. 1.9 Drilling Drill campaigns completed from 1997 to date Project-wide comprise 304 core drill holes (119,841 m). A total of 166 drill holes (83,895.06 m) between 2006 and 2009 were completed in the Fruta del Norte deposit area, of which 128 are used to support Mineral Resource and Mineral Reserve estimation.Drill spacing varies from about 100 m x 100 m on the periphery of the deposit to approximately 40 x 40 m spacing in the core area between 9583275N and 9583565N. Core sizes produced varied according to the rig type; the majority of core, however, ranges from HQ (63.5 mm diameter) to NQ (47.6 mm) with lesser HQ3–NQ3 (drilled for geotechnical purposes), NTW (56 mm) and BTW (42 mm) sizes. Drilling operations at Fruta del Norte involved rig set-ups at inclinations ranging between -45° and -84°, the majority of which were drilled from west to east (azimuth 090°).The bulk of the drill holes were collared west of the West Fault. Page 1-5 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Sample intervals for core drilling are typically a maximum sample length of 2 m in un-mineralized lithologies and a maximum sample length of 1 m in mineralized lithologies.Geological changes in the core such as major mineralization/alteration intensity and lithology changes were used as sample breaks, as were zones of core loss, and where drill size changed. 1.10 Sample Preparation and Analysis Sample preparation and analytical laboratories used during the exploration programs on the Project include the Ecuadorian, Bolivian, Chilean, and Canadian branches of independent laboratories Bondar Clegg Laboratories (Bondar Clegg), S Chemex Laboratories (ALS Chemex), and Inspectorate Services (Inspectorate).SGS Laboratories of Toronto, Canada, acted as the umpire laboratory for the Aurelian programs. There is no information available for the sample preparation procedures for Climax drill core.Aurelian programs where core was despatched to ALS Chemex/Bondar Clegg had drill core dried and crushed to better than 70% passing -2 mm, riffle split, and a 250 g sub-sample pulverised to better than 85% passing -75 µm.Inspectorate procedures saw the core dried and crushed to better than 90% passing -2 mm, riffle split, and a 1,000 g sub-sample pulverised better than 90% passing -100 µm. ALS Chemex analyzed the core using 30 g fire assay with an inductively coupled plasma–atomic emission spectroscopy (ICP-AES) finish in the early phases of the drill programs.If gold assays greater than 10 g/t were detected then over-limit re-assays were completed using a 50 g fire assay with a gravimetric finish.Multi-element analysis was performed using a 34 element package (including silver) with an aqua regia acid digestion and ICP-AES finish.Over-limit re-assays for selected elements were run using an aqua regia acid digestion and atomic absorption spectroscopy (AAS) finish.Later, the ALS Chemex assay method was amended such that gold was determined by 50 g fire assay with an ICP-AES finish. Assay methods used at Inspectorate included 50 g fire assay with an AAS finish.If the gold assay was greater than 5 g/t then over-limit re-assays were completed using a 50 g fire assay with a gravimetric finish.Multi-element analysis was completed using a 32 element package (including silver) with an aqua regia acid digestion and ICP-AES finish. There is limited information on the Climax QA/QC protocols.Aurelian inserted blanks, duplicates and certified reference materials (CRM) into the sample stream for all core programs.Where the QA/QC data indicated issues with preparation, or precision, the material is re-run. Page 1-6 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Aurelian selected samples from all of the major mineralized intercepts at the Fruta del Norte deposit for check assaying at Inspectorate and SGS.The correlation between the laboratories is good, with no serious issues identified. Due to the observed occurrence of significant quantities of visible gold, Aurelian conducted selected screen metallic fire assay check assays.The screen metallic assay results generally correlate reasonably well with the original 30 g and 50 g fire assays.There appears to be a slight high bias towards the screen metallic assays, indicating that a nugget effect may result in the regular fire assays slightly under reporting the contained metal. Bulk density data were generated from approximately 2,536 core samples, measured by Aurelian staff using the Marcey method, where the sample is dried, weighed, waxed and then weighed in water. 1.11 Data Verification Data verification was performed in support of technical reports submitted by Aurelian in the period 2003–2007.Work included: independent sampling of mineralization; visitation of outcrop in exploration targets where mineralization was visible on surface; review and logging of drill core; observation of drilling, logging and sampling procedures; review of QA/QC data; review of twin drill hole results; and database checks. As part of the preparation for this Technical Report, additional checks were made.These included: review of twin and scissor drill holes; quarter-core check sampling; review of silver analytical data generated by ICP in comparison with silver data generated from AAS assays; database validation including verifying database integrity; checking for inconsistencies such as missing entries, crossed from/to intervals and improper coding of lithologies or other descriptive elements; and checks on accuracy of downhole survey instruments. Data were considered acceptably error free and able to support Mineral Resource estimation. 1.12 Metallurgical Testwork The first round of metallurgical testwork on the Project was completed by SGS Lakefield, Ontario, Canada.The first phase of metallurgical testing (September–December, 2006) included a series of preliminary tests on five composite samples representing five zones of mineralization identified earlier at Fruta del Norte.The metallurgical program comprised Bond ball work index determinations, preliminary leach tests, preliminary gravity separation tests and preliminary flotation tests.This phase of work also included a preliminary mineralogical study of the five composite samples. Page 1-7 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report The second phase of testing (February–June 2007) was planned to glean a better understanding of the metallurgical characteristics of the mineralization.The main purpose of the Phase 2 testwork program was to investigate the metallurgical response of the Fruta del Norte mineralization to leaching following oxidation pre-treatment.The pre-treatment processes that were tested on a bulk flotation concentrate prepared from the Phase 2 composite sample included ultra-fine grinding, high pressure oxidation (POX), bacterial oxidation, and roasting. A more comprehensive program was completed in 2008–2009, by SGS Lakefield, G&T Metallurgical Services (G&T), Knelson Research & Technology (Knelson) and FLSmidth.SGS conducted most of the test programs including sample characterization, grindability testing and simulation studies, gravity recovery, flotation optimization, cyanide destruction, tailings characterization and paste strength testing.G&T performed gravity recovery and whole ore leach testing.Knelson conducted gravity recovery and modeling studies, and FLSmidth performed thickening and filtration testing.Testwork was completed to support trade-off studies including whole ore leaching, flotation concentrate bio-oxidation, pressure oxidation and roasting. The metallurgical testwork completed to date has indicated that life-of-mine gold and silver recoveries for the Fruta del Norte deposit would be 94.9% and 62.9% respectively, based on a process route that uses whole ore pressure oxidation (POX). Page 1-8 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 1.13 Mineral Resource Estimate Mineral Resources were classified in accordance with the 2efinition Standards for Mineral Resources and Mineral Reserves, incorporated by reference into NI 43-101. Indicated and Inferred gold and silver Mineral Resources have an effective date of 31 December 2009, and are summarized in Table 1-1. Table 1-1:Gold and Silver Mineral Resource Table, Effective Date 31 December 2009 Classification Tonnes Au Grade Au Ounces Ag Grade Ag Ounces (000’s) (g/t) (000’s) (g/t) (000’s) Measured — Indicated 15,931 11.20 5,737 14.3 7,304 Total Measured and Indicated 15,931 11.20 5,737 14.3 7,304 Inferred 24,307 7.85 6,134 10.1 7,908 Notes: 1. Mineral Resources that are not Mineral Reserves do not have demonstrated economic viability; 2. Mineral Resources are reported to a cut-off grade of 3 g/t AuEq.Gold equivalent is calculated by AuEq Au (g/t) + Ag (g/t) x (Ag ($/oz) ÷ Au ($/oz)) x (Ag Recovery ÷ Au Recovery); 3. Mineral Resources are reported using a gold price of $875/oz, and a silver price of $13.75/oz, average gold recovery of 94.9% and average silver recovery of 62.9%, and an operating cost of $65.78/t based on a transverse open stoping mining method. 1.14 Recommendations The recommended work program for Project advancement comprises two phases, with the second contingent on the results of the first. The Phase 1 data collection program, costing an estimated $8 million, and taking approximately 12 months, is designed to supply additional geological, geotechnical, hydrogeological and metallurgical data to support detailed studies.The program also incorporates a metallurgical pilot plant operation. If results of the pre-feasibility study are positive, the Project will proceed to a feasibility study.An allocation of $10 M has been made to cover the engineering and consulting costs associated with this study.It is expected that this program will take approximately 12 months to complete.A favourable feasibility study could be used to support mine development. Page 1-9 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 2.0 INTRODUCTION Kinross Gold Corporation (Kinross) has prepared a Technical Report (the Technical Report) for the wholly-owned Fruta del Norte epithermal gold–silver deposit, which is part of the Cordillera del Condor Project (the Project), primarily located in Zamora–Chinchipe Province, Ecuador, South America. Kinross will be using this Technical Report in support of disclosure and filing requirements with the Canadian Securities Regulators.The Technical Report has an effective date of 31 December 2009, the date of the Mineral Resource estimate. The currency used in this Technical Report is expressed in United States dollars ($US) unless stated otherwise.Ecuador uses the United States dollar as its currency. Information used to support the study has been derived from the reports and documents listed in the References section of this Technical Report. Where we say “we”, “us”, “our” or “Kinross” in this Technical Report, we mean Kinross Gold Corporation. 2.1 Qualified Persons Robert Henderson, P. Eng. and Senior Vice President, Technical Services for Kinross serves as the qualified person for this Technical Report as defined in National Instrument 43-101, Standards of Disclosure for Mineral Projects, and in compliance with Form 43-101F1.Mr. Henderson has visited the Project site on numerous occasions, most recently in October 2009. During the site visits, Mr. Henderson inspected core and surface outcrops, drill platforms and sample cutting and logging areas; discussed geology and mineralization with Project staff; reviewed geological interpretations with staff; and viewed potential locations of major infrastructure. 2.2 Information Sources Information used to support this Technical Report was derived from previous technical reports on the property, and from the reports and documents listed in the References section of this Technical Report. The Technical Report is also partly based on data collected for the pre-feasibility study currently being undertaken by the Fruta Del Norte project team and the author would like to acknowledge the following individuals or groups that are presently working on that study: Page 2-1 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report ● Barry Gilles (geology); ● Don Cameron (Mineral Resource estimation); ● Peter Bourke (Mineral Reserve estimation); ● John Rajala (metallurgy and processing); ● Hatch Ltd; ● Micon Consultants International. 2.3 Effective Dates The effective date for the Mineral Resources was December 31 2009.This date is used as the Technical Report effective date. There were no material changes to the information on the Project between the effective date and the signature date of the Technical Report.A pre-feasibility study on the Project is currently underway. 2.4 Previous Technical Reports Kinross has previously filed Technical Reports for the Project as follows: Hennessey, T., Puritch, E., Gowans, R., and Leary, S., 2008:A Mineral Resource Estimate for the Fruta Del Norte Deposit, Cordillera Del Condor Project, Zamora-Chinchipe Province, Ecuador:unpublished technical report prepared by Micon International Ltd. for Aurelian Resources Inc., readdressed to Kinross Gold Corporation, effective date 15 November 2007, amended 21 October Aurelian Resources Inc., prior to acquisition by Kinross, had also filed the following Technical Reports on the Project: Hennessey, T., Puritch, E., Gowans, R., and Leary, S., 2007:A Mineral Resource Estimate for the Fruta Del Norte Deposit, Cordillera Del Condor Project, Zamora-Chinchipe Province, Ecuador:unpublished technical report prepared by Micon International Ltd. for Aurelian Resources Inc., effective date 15 November 2007; Hennessey, B.T. and Stewart, P.W., 2007: A Review of the Geology of, and Exploration and Quality Control Protocols Used at the Fruta Del Norte Deposit, Cordillera Del Condor Project, Zamora-Chinchipe Province, Ecuador:unpublished technical report prepared by Micon International Ltd. for Aurelian Resources Inc., dated December 2006, effective date 9 January 2007; Page 2-2 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Hennessey, B.T. and Puritch, E., 2005:A Mineral Resource Estimate for the Bonza-Las Peñas Deposit, Cordillera Del Condor Project, Zamora-Chinchipe Province, Southeastern Ecuador:unpublished technical report prepared by Micon International Ltd. for Aurelian Resources Inc., effective date 13 January 2005; Mullens, P., 2003:Geological Report on Exploration at the Cordillera del Condor Project, Zamora-Chinchipe Province, Southeastern Ecuador:unpublished technical report prepared for Aurelian Resources Inc., effective date 16 December 2003. Stewart, P. W., 2003:Geological Report on Exploration at the Cordillera Del Condor Project, Zamora-Chinchipe Province, Southeastern Ecuador:unpublished technical report prepared for Aurelian Resources Inc., effective date 16 April 2003. 2.5 Technical Report Sections and Required Items under NI 43-101 Kinross has followed Instruction 6 of the Form 43–101 Technical Report in compilation of this Technical Report.Instruction 6 notes: “The technical report for development properties and production properties may summarize the information required in the items of this Form, except for Item 25, provided that the summary includes the material information necessary to understand the project at its current stage of development or production.” Table 2-2 relates the sections as shown in the contents page of this Technical Report to the Prescribed Items Contents Page of NI 43-101. Page 2-3 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report Table 2-1:Contents Page Headings in Relation to NI 43-101 Prescribed Items—Contents NI 43-101 ItemNumber NI 43-101 Heading TechnicalReportSectionNumber Technical Report Section Heading Item 1 Title Page Cover page of Technical Report Item 2 Table of Contents Table of contents Item 3 Summary Section 1 Summary Item 4 Introduction Section 2 Introduction Item 5 Reliance on Other Experts Section 3 Reliance on Other Experts Item 6 Property Description and Location Section 4 Property Description and Location Item 7 Accessibility, Climate, Local Resources, Infrastructure and Physiography Section 5 Accessibility, Climate, Local Resources, Infrastructure and Physiography Item 8 History Section 6 History Item 9 Geological Setting Section 7 Geological Setting Item 10 Deposit Types Section 8 Deposit Types Item 11 Mineralization Section 9 Mineralization Item 12 Exploration Section 10 Exploration Item 13 Drilling Section 11 Drilling Item 14 Sampling Method and Approach Section 12 Sampling Method and Approach Item 15 Sample Preparation, Analyses and Security Section 13 Sample Preparation, Analyses and Security Item 16 Data Verification Section 14 Data Verification Item 17 Adjacent Properties Section 15 Adjacent Properties Item 18: Mineral Processing and Metallurgical Testing Section 16 Mineral Processing and Metallurgical Testing Item 19 Mineral Resource and Mineral Reserve Estimates Section 17 Mineral Resource and Mineral Reserve Estimates Item 20 Other Relevant Data and Information Section 19 Other Relevant Data and Information Item 21 Interpretation and Conclusions Section 20 Interpretation and Conclusions Item 22 Recommendations Section 21 Recommendations Item 23 References Section 22 References Item 24 Date and Signature Page Section 23 Date and Signature Page Item 25 Additional Requirements for Technical Reports on Development Properties and Production Properties Section 18 Additional Requirements for Technical Reports on Development Properties and Production Properties Item 26 Illustrations Incorporated in Technical Report under appropriate section number Page 2-4 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 3.0 RELIANCE ON OTHER EXPERTS This section is not relevant to the Technical Report as expert opinion was sourced from Kinross experts in the appropriate field as required. Page 3-1 Kinross Gold Corporation Fruta del Norte Project Ecuador NI 43-101 Technical Report 4.0 PROPERTY DESCRIPTION AND LOCATION 4.1 Location The Cordillera del Condor Project, which incorporates the Fruta del Norte deposit, is primarily located in the Cordillera del Condor region of Zamora–Chinchipe province, southeastern Ecuador (Figure 4-1).Some concessions extend into the adjacent province of Morona–Santiago. The Ecuadorian city of Loja, the fourth-largest in the country, is situated about 195 road-kilometres west–southwest of the Project.The closest community to the deposit is the small village of San Antonio. The La Zarza concession, which hosts the Fruta del Norte deposit, is situated between 9575900 mN to 9585000 mN and 781000 mE to 773000 mE of UTM zone 17S (PSAD 1956 datum). Figure 4-1 presents a location map for the Project.The plan shows the location of the Fruta del Norte deposit and exploration prospects in relation to the Project concession boundaries.No significant infrastructure currently exists within the Project boundaries (see Section 5.3). 4.2 Tenure History Aurelian Resources Corporation Ltd., a private company, acquired a land package subsequently called the “Cordillera del Condor” Project, in southern Ecuador that was subsequently vended into Aurelian Resources Inc., a TSX-Venture listed company in 2003.Kinross acquired 100% of Aurelian during 2008.Aurelian was subsequently delisted from the Toronto Exchange in October 2008. The La Zarza concession was optioned by Minera Climax del Ecuador (Climax), a subsidiary of Climax Mining Ltd. of Australia from Amlatminas S.A. (Amlatminas) in 1997.The option was terminated in 1998, and the concession reverted to Amlatminas.Aurelian purchased the concession from Amlatminas in 2002, and it is now, through the 2008 acquisition of Aurelian, held 100% by Kinross. A Mining
